If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 18, 2019
               Plaintiff-Appellee,

v                                                                  No. 341519
                                                                   Saginaw Circuit Court
ALEXIS CHRISTINE WELSH,                                            LC No. 17-043726-FC

               Defendant-Appellant.


Before: METER, P.J., and JANSEN and M. J. KELLY, JJ.

METER, P.J. (concurring in part, dissenting in part).

       I concur with the majority’s affirmation of defendant’s convictions and its resolution of
the majority of the issues in this case. On the scoring of Offense Variable 6, however, I dissent
for the reasons stated in People v Tarver, unpublished per curiam opinion of the Court of
Appeals, issued August 7, 2012 (Docket No. 300775), p 6. Accordingly, I would affirm
defendant’s sentences.



                                                           /s/ Patrick M. Meter




                                                -1-